PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/418,872
Filing Date: 21 May 2019
Appellant(s): BENSON, Nicholas, James



__________________
Paul Durdik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/20 has been entered.
 Response to Arguments
Applicant's arguments filed 11/4/20 have been fully considered but they are not persuasive.
The applicant argues: Steinicke does not teach, mention, or even suggest a "control interface", let alone "positioning and revealing a control interface". Steinicke does teach "grabbing... and throwing an object" (Abstract, pgl, 1-3, Introduction, pg 1, 1, pg 2, 2, Sect. 2.1, pg 2, 2-4, Subtitle of cited Figure 3a, 3b-f) or "widget" (Sect. 2.2, pg 2, last , Sect. 2.4, pg 3, 1, Sect. 3, pg 3, 1, 3, pg 4, top). However, Steinicke does NOT teach, mention, or suggest an interface projectile, object, or widget, i.e., from which a control interface is revealed, a "control interface blooming from [an] interface projectile", or further, a "control interface blooming from [an] interface projectile at the place where it lands", as the Examiner asserts. 
The examiner respectfully disagrees because Steinicke does teach, mention, and suggest a "control interface" (see Steinicke figs. 3a-3f and sec. 3, pgs. 3-4).

    PNG
    media_image2.png
    510
    875
    media_image2.png
    Greyscale

As is shown in fig. 3a, on the right side of the screen, is a column of VR widgets (each having a colored symbol) which can be grabbed by the user and thrown to hit one of the spheres (green, red, yellow and blue), once hit by the widget, the color of the sphere is changed to match the color associated with the widget (see fig. 3f). One of ordinary skill in the art would recognize that each widget constitutes a control interface and a projectile because it is used to change colors of virtual objects (i.e., spheres) and can be thrown by the user, therefore Steinicke teaches throwing the interface projectiles. Further, it would have been obvious to one of ordinary skill in the art, and the results would have been predictable, to combine "control interface blooming from [an] interface projectile at the place where it lands" with Steinicke and Schmalstieg, the motivation being to provide an intuitive method of 
The applicant argues: Steinicke also does not teach, mention, or suggest that its object or widget "lands". Steinicke instead teaches that its object or widget only initiates ANY action when it is stopped by a collision with a target object (at which the object or widget is thrown. In fact, should "the thrown widget [come] to rest without hitting another one, then NO action is initiated"
The examiner respectfully disagrees because the claim limitation of the place where it lands, has been interpreted broadly as meaning the place where it stops moving.
The applicant argues: Regarding claim 1, Steinicke does not even consider, let alone teach or suggest at least a method even related to a "control interface" or "interface projectile", let alone a method for "positioning and revealing a control interface" including "interface projectile" elements.
The examiner respectfully disagrees because Steinicke does teach, mention, and suggest a "control interface" or “interface projectile” (see Steinicke figs. 3a-3f and sec. 3, pgs. 3-4).
The applicant argues: Steinicke also fails to teach or suggest the recited "trajectory in the first directions to a place where it lands."
The examiner respectfully disagrees because Steinicke does teach or suggest the recited "trajectory in the first directions to a place where it lands." See fig. 3d-e, sec. 3, pg. 4 “It glides along the trajectory as illustrated in fig. 3e”; figs. 3d-e show the trajectory in red and as discussed above, place where it lands has been interpreted broadly as place where it stops moving. This rebuttal applies as well to any remaining arguments regarding “place where it lands”.

    PNG
    media_image2.png
    510
    875
    media_image2.png
    Greyscale

The applicant argues: ...This explanation for why a person of skill in the art would delete the collision with a target and drag-and-drop teachings of Steinicke and replace them with Schmalstieg is conclusory and lacks rational underpinnings. Specifically, it fails to explain why a person practicing the invention of Steinicke, a through the ball and hit a target to initiate an action rubrik, would look to Schmalstieg's pen tablet-esque VR adaptation, when doing so destroys Steinicke's kick off the action based upon the collision. In fact, it is not clear why the Schmalstieg reference is even presented.
The examiner respectfully disagrees because as shown below in figs. 3a-f, Steinicke teaches, the concept of grabbing an interface projectile (i.e., widget) and throwing 
    PNG
    media_image2.png
    510
    875
    media_image2.png
    Greyscale

it inside of a virtual reality environment and Schmalstieg (fig. 2, 201 see also col. 11 ll. 16-45), teaches the painting tool (i.e., control interface) is being selected in a virtual reality environment, once it is selected, the image 125 is made into a tool for defining a color (i.e., blooming from the interface). Therefore, it is reasonable to assert that one of ordinary skill in the art would have found it obvious, and the results would have been predictable, to combine "causing display of the control interface blooming from the interface projectile at the place where it lands" with Steinicke as modified by Schmalstieg, the motivation being to provide an intuitive method of repositioning/activating a control interface, that facilitates allowing the user to quickly reposition/activate the  control interface where he decides, thereby providing convenience to a user by decreasing the amount of time it takes to reposition/activate objects in a virtual reality environment.
The applicant argues: The Steinicke reference cannot be combined with any other reference that includes "landing", since such modification would render Steinicke inoperable or at least unsatisfactory for its intended purpose and provides no motivation for combining references as the Examiner asserts. 
The examiner respectfully disagrees because the Steinicke can be combined with any other reference that includes “landing” and such modification would not render Steinicke inoperable or at least unsatisfactory for its intended purpose. This is so because the intended purpose of Steinicke is not as much as hitting an object (i.e., landing), as it is for providing a way to interact with objects in a virtual reality environment that reduces the time it takes to drag an object from one location to another (i.e., repositioning), see abstract of Steinicke; “The drag-and-drop metaphor is one of the most common direct interaction metaphors used in desktop-based environments. This direct interaction paradigm enables an intuitive method to apply actions by associating iconic representation of objects to each other. Since dragging of these iconic representations is the most time-consuming subtask of the drag-and-drop metaphor, many extensions of this approach have been proposed to enhance this process. However, a transfer of these concepts to virtual reality (VR) systems has not been realized. 
In this paper we propose the grab-and-throw metaphor which is a VR-based analogon to the drag-and-drop metaphor. The proposed concepts enable users to select a virtual object by grabbing it and to throw the object within a virtual environment (VE) in the direction of another object. As soon as the object hits another object, an associated action is performed.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-13 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinicke , "Grab-and-Throw Metaphor: Adapting Desktop-based Interaction Paradigms to Virtual Reality", IEEE Symposium on 3D User Interfaces 2006 March 25-26 Alexandria, Virginia, USA (Year: 2006) in view of Schmalstieg US 6,842,175 B1. 

Regarding claim 1, Steinicke teaches: 1. A method of positioning and revealing a control interface in a virtual or augmented reality, including:
causing display of a plurality of interface projectiles a first region of a virtual or augmented reality (fig. 3a, sec. 3, pg. 3, last par.);
receiving input interpreted as user interaction with an interface projectile, including selecting and throwing the interface projectile in a first direction (fig. 3a, sec. 3, pg. 3, last par- sec. 3, pg. 4),
causing display of an animation of the interface projectile along a trajectory in the first directions to a place where it lands (fig. 3e, sec. 3, pg. 4).
Steinicke teaches the widget (i.e., interface projectile) is grabbed and thrown and when it hits an object, it changes the object's color (Steinicke: see fig. 3f, sec. 3, pg. 4), Schmalstieg teaches the painting tool (i.e., control interface) is being selected, once it is selected, the image 125 is made into a tool for defining a color (i.e., blooming from the interface) (Schmalstieg: fig. 2, 201 see also col. 11 ll. 16-45 for the benefit of fulfilling a need in the prior art for tools where the pad and pen are part of the virtual environment, where they do not obscure the virtual environment see Schmalstieg col. 4 ll. 4-6), however they don't teach the control interface blooming from the interface projectile at the place where it lands; however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and the results would have been predictable, to combine "causing display of the control interface blooming from the interface projectile at the place where it lands" with Steinicke in view of Schmalstieg, the motivation being to provide an intuitive method of repositioning/activating a control interface, that facilitates allowing the user to quickly reposition/activate the  control interface where he decides, thereby providing convenience to a user by decreasing the amount of time it takes to reposition/activate objects in a virtual reality environment.

Regarding claim 2, Steinicke as modified teaches: 2. The method, further implementing determining from the input, a throw direction and a throw speed for the user interaction with the interface projectile (Steinicke: fig. 2, sec. 2.3, pg. 3, 2nd par.).

Steinicke as modified teaches: 3. The method, further implementing determining from the throw direction and the throw speed, a user's intended interface angle and an interface distance (Steinicke: fig. 3a-f see sec. 2.3, sec. 3 and pgs. 2-4).
Steinicke as modified (with the same motivation from claim 1) doesn’t teach, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine determining from the throw direction and the throw speed, a user's intended interface angle because doing so would provide a robust method that facilitates allowing the user to have input regarding the orientation of the control interface, thereby providing convenience to a user by decreasing processing time.

Regarding claim 9, Steinicke as modified (with the same motivation from claim 1) doesn’t explicitly teach, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and the results would have been predictable, to combine " the interface projectiles bear a representation of the control interface that will be launched by throwing " with Steinicke in view of Schmalstieg because doing so would provide a robust method of that decreases the time it takes to locate a control interface  from among plural control interfaces, and allowing the user to quickly position/reposition and activate the  control interface where he decides, thereby providing convenience to a user by decreasing processing time.

Regarding claim 10, Steinicke as modified teaches: 10. The method, further including detecting a grab gesture made by the user that indicates the user has grasped the interface projectile (Steinicke: fig. 3a, sec. 3, pgs. 3-4).

Regarding claim 11, Steinicke teaches: 11. A graphic user interface generator system, including:
a processor coupled with a computer readable medium storing instructions thereon that when executed implement (sec. 3, pg. 3, 1st par.; A VR software system inherently includes a processor and memory with instructions):
a display generator configurable to cause display of a plurality of interface projectiles in a first region of a virtual or augmented reality (fig. 3a, sec. 3, pg. 3, last par.);
a gesture data input that receives gesture data representative of a user selecting an interface projectile and throwing it towards a place where it lands (fig. 3a, sec. 3, pg. 3 last par., sec. 3, pg. 4);
the display generator configured to respond to the gesture data by animating a trajectory of the selected interface projectile from the first region to the place where the interface projectile lands (fig. 3e, sec. 3, pg. 4).
Steinicke teaches the widget (i.e., interface projectile) is grabbed and thrown and when it hits an object, it changes the object's color (Steinicke: see fig. 3f, sec. 3, pg. 4), Schmalstieg (with the same motivation from claim 1) teaches the painting tool (i.e., control interface) is being selected, once it is selected, the image 125 is made into a tool for defining a color (i.e., blooming from the interface) (Schmalstieg: fig. 2, 201 see also col. 11 ll. 16-45), however they don't teach the display generator further configured to generate a control interface bloom that reveals a control interface at the place where the interface projectile lands; however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and the results would have been predictable, to combine "the display generator further configured to generate a control interface bloom that reveals a control interface at the place where the interface projectile lands" with Steinicke in view of Schmalstieg, the motivation being to provide an intuitive method of repositioning/activating a control interface, that facilitates allowing the user to quickly reposition/activate the  control interface where he decides, thereby providing convenience to a user by decreasing the amount of time it takes to reposition/activate objects in a virtual reality environment.

Claim 12 is analogous to claim 2 and is therefore rejected using the same rationale.

Claim 13 is analogous to claim 3 and is therefore rejected using the same rationale.

Claim 19 is analogous to claim 9 and is therefore rejected using the same rationale.

Claim 20 is analogous to claim 10 and is therefore rejected using the same rationale.

Regarding claim 21, Steinicke teaches: 21. A non-transitory computer readable medium storing instructions thereon, which instructions when executed by one or more processors implement a graphic user interface capable wearable device including:
presenting a plurality of interface projectiles displayed in a virtual or augmented reality at a first time (fig. 3a, sec. 3, pg. 3, last par.),
wherein each interface projectile is throwable (fig. 3f, sec. 3, pg. 4),
presenting an interface projectile trajectory animation, responsive to user manipulation of an interface projectile, which displays travel of the interface projectile from its location at the first time to a place where it lands in the virtual or augmented reality at a second time (fig. 3e, sec. 3, pg. 4).
 Steinicke teaches the widget (i.e., interface projectile) is grabbed and thrown and when it hits an object, it changes the object's color (Steinicke: see fig. 3f, sec. 3, pg. 4), Schmalstieg (with the same motivation from claim 1) teaches the painting tool (i.e., control interface) is being selected, once it is selected, the image 125 is made into a tool for defining a color (i.e., blooming from the interface) (Schmalstieg: fig. 2, 201 see also col. 11 ll. 16-45), however they don't teach wherein each interface projectile, upon landing, blooms into a control interface where it lands, and presenting a control interface that becomes visible, blooming from interface projectile at the place where it lands at a third time; however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and the results would have been predictable, to combine "wherein each interface projectile, upon landing, blooms into a control interface where it lands, and presenting a control interface that becomes visible, blooming from interface projectile at the place where it lands at a third time" with Steinicke in view of Schmalstieg, the motivation to provide an intuitive method of repositioning/activating a control interface, that facilitates allowing the user to quickly reposition/activate the  control interface where he decides, thereby providing convenience to a user by decreasing the amount of time it takes to reposition/activate objects in a virtual reality environment.

Regarding claim 22, Steinicke as modified teaches: 22. The non-transitory computer readable medium, further including using an iconographic representation (Steinicke: sec. 2.2, pg. 2, right col. 1st par.).

Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinicke in view of Schmalstieg, further in view of Bowman, "Design and Evaluation of Menu Systems for Immersive Virtual Environments", Proceedings of the Virtual Reality 2001 Conference (VR'01) 0-7695-0948-7/01 $17.00 © 2001 IEEE (Year: 2001).

Regarding claim 4, the previous combination of Steinicke and Schmalstieg remains as above but doesn’t teach however the analogous prior art Bowman teaches: 4. The method, further implementing heuristics based on user comfort factors (sec. 4.4, last par., pgs. 7-8; fig. 8, sec. 4.3, pg. 7).
Bowman doesn’t teach, however It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and the results would have been predictable, to heuristics based on user comfort factors at least an arm length for the user and a location of pre-existing interfaces in a user's workspace with Steinicke as modified because doing so would provide a robust method that facilitates preventing a user from becoming overworked, by making sure that interfaces are within arm’s reach of the user.

Regarding claim 5, Steinicke and Schmalstieg as modified by Bowman  doesn’t teach, however It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and the results would have been predictable, to combine implementing using the user comfort factors to refine a target interface position and rotation to place the control interface in location that is immediately accessible without discomfort or significant movement required of a user with  Steinicke and Schmalstieg as modified by Bowman  because doing so would provide a robust method that facilitates preventing a user from becoming overworked and strained, by making sure that interfaces are within arm’s reach of the user.
 
Claim 14 is analogous to claim 4 and is therefore rejected using the same rationale.

Claim 15 is analogous to claim 5 and is therefore rejected using the same rationale.

Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinicke in view of Schmalstieg, further in view of Sato, "Implementation and Evaluations of Vision-based Finger Flicking Gesture Recognition for Tabletops", 978-1-4244-2898-4/08/$25.00 2008 IEEE (Year: 2008).

Steinicke and Schmalstieg remains as above but doesn’t teach however the analogous prior art Sato teaches: 6. The method, wherein input is received from an optical sensor device comprising at least one camera having a field of view disposed to sense motions of hands of a user (Sato: pg. 3, sec. 3.1-3.2) for the benefit of providing a novel tabletop system that enables the use of gesture to flick a virtual marble on the table (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein input is received from an optical sensor device comprising at least one camera having a field of view disposed to sense motions of hands of a user as shown in Sato with the previous combination for the benefit of providing a novel tabletop system that enables the use of gesture to flick a virtual marble on the table.

Regarding claim 7, Steinicke and Schmalstieg as modified by Sato (with the same motivation from claim 6) further teaches: 7. The method, wherein a user's hand is sensed without aid of markers, gloves, or hand held controllers (Sato: pg. 2, sec. 2, right col., last par.).

Claim 16 is analogous to claim 6 and is therefore rejected using the same rationale.

Claim 17 is analogous to claim 7 and is therefore rejected using the same rationale.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinicke in view of Schmalstieg, further in view of Sato, still further in view of Hilliges US 2014/0104274 A1.

Regarding claim 8, the previous combination of Steinicke , Schmalstieg and Sato remains as above but doesn’t teach however the analogous prior art Hilliges teaches: 8. The method, further including capturing a set of captured images of one or more hands in the a three-dimensional (3D) sensory space and sensing a location of at least one hand using a video capturing sensor including at least one camera ( Hilliges: fig. 1, 106 see also par. 25be) for the benefit of overcoming a problem with the prior art in that it is difficult to enable a user to interact with 3D virtual environments in a natural manner where direct-as-possible interactions with virtual objects are enabled (par. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine capturing a set of captured images of one or more hands in the a three-dimensional (3D) sensory space and sensing a location of at least one hand using a video capturing sensor including at least one camera as shown in Hilliges with the previous combination for the benefit of overcoming a problem with the prior art in that it is difficult to enable a user to interact with 3D virtual environments in a natural manner where direct-as-possible interactions with virtual objects are enabled.
Claim 18 is analogous to claim 8 and is therefore rejected using the same rationale.

(2) Response to Argument
	The appellant argues: Steinicke does not teach, mention, or even suggest a “control interface”, let alone “positioning and revealing a control interface”. At best Steinicke merely discloses “grabbing... and throwing an object” (Abstract, pgl, ]}l-3, Introduction, pg 1, ]}1, pg 2, \2, Sect. 2.1, pg 2, \2-4, Subtitle of cited Figure 3a, 3b-f) or “widget” (Sect. 2.2, pg 2, last % Sect. 2.4, pg 3, ]}1, Sect. 3, pg 3, ]}1, 3, pg 4, top). However, Steinicke does NOT teach, mention, or suggest an interface projectile, object, or widget, i.e., from which a control interface is revealed, a “control interface blooming from [an] interface projectile”, or further, a “control interface blooming from [an] interface projectile at the place where it lands”, as the Office has maintained.
The examiner respectfully disagrees because Steinicke does teach, mention, and suggest a "control interface" (see Steinicke figs. 3a-3f and sec. 3, pgs. 3-4).

    PNG
    media_image2.png
    510
    875
    media_image2.png
    Greyscale

As is shown in fig. 3a, on the right side of the screen, is a column of VR widgets (each having a colored symbol) which can be grabbed by the user and thrown to hit one of the spheres (green, red, yellow and blue), once hit by the widget, the color of the sphere is changed to match the color associated with the widget (see fig. 3f). One of ordinary skill in the art would recognize that each widget constitutes a control interface and a projectile because it is used to change colors of virtual objects (i.e., spheres) and can be thrown by the user, therefore Steinicke teaches throwing the interface projectiles. Further, it would have been obvious to one of ordinary skill in the art, and the results would have been predictable, to combine "control interface blooming from [an] interface projectile at the place where it lands" with Steinicke and Schmalstieg, the motivation being to provide an intuitive method of repositioning/activating a control interface, that facilitates allowing the user to quickly 
The appellant argues: Steinicke also does not teach, mention, or suggest that its object or widget “lands”. Steinicke instead teaches that its object or widget only initiates ANY action when it is stopped by a collision with a target object (at which the object or widget is thrown. In fact, should “the thrown widget [come] to rest without hitting another one, then NO action is initiated” (Sect. 2.4, 2nd col., top). This must be the case given the nature of Steinicke.
The examiner respectfully disagrees because the claim limitation of the place where it lands, has been interpreted broadly as meaning the place where it stops moving.
The applicant argues: Regarding claim 1, Steinicke does not even consider, let alone teach or suggest at least a method even related to a "control interface" or "interface projectile", let alone a method for "positioning and revealing a control interface" including "interface projectile" elements.
The examiner respectfully disagrees because Steinicke does teach, mention, and suggest a "control interface" or “interface projectile” (see Steinicke figs. 3a-3f and sec. 3, pgs. 3-4).
The appellant argues: It is not reasonable in light of Applicant's Specification to interpret causing display of the control interface blooming from the interface projectile at the place where it lands as a grab and throw widget with action completion (only upon) collision with its defined target object.

    PNG
    media_image2.png
    510
    875
    media_image2.png
    Greyscale

The examiner respectfully disagrees because Steinicke (see fig. 3), saves time in a 3D virtual-environment by grabbing and throwing widgets (i.e., control interface) and having an action be performed when they hit an object (e.g., change of color of the object) and the instant specification (see figs. 51 and 52) saves time in a 3D virtual-environment by throwing interface elements. Therefore it is reasonable in light of Applicant's Specification to interpret causing display of the control interface blooming from the interface projectile at the place where it lands as a grab and throw widget with action completion (only upon) collision with its defined target object.
The applicant argues: Steinicke also fails to teach or suggest the recited "trajectory in the first directions to a place where it lands."
The examiner respectfully disagrees because Steinicke does teach or suggest the recited "trajectory in the first directions to a place where it lands." See fig. 3d-e, sec. 3, pg. 4 “It glides along the trajectory as illustrated in fig. 3e”; figs. 3d-e show the trajectory in red and as discussed above, place where it lands has been interpreted broadly as place where it stops moving. 
The appellant argues: The Office Action does not provide sufficient explanation for motivation to combine the references. The rule recited in MPEP § 2141 III is derived from In re Kahn and KSR:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
The Office Action’s stated motivation is on page 9:
Steinicke teaches the widget (i.e., interface projectile) is grabbed and thrown and when it hits an object, it changes the object's color (Steinicke: see fig. 3f sec. 3, pg. 4), Schmalstieg teaches the painting tool (i.e., control interface) is being selected, once it is selected, the image 125 is made into a tool for defining a color (i.e., blooming from the interface) (Schmalstieg: fig. 2, 201 see also col. 11 ll. 16-45 for the benefit of fulfilling a need in the prior art for tools where the pad and pen are part of the virtual environment, where they do not obscure the virtual environment see Schmalstieg col. 4II. 4-6), however they don't teach the control interface blooming from the interface projectile at the place where it lands; however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and the results would have been predictable, to combine "causing display of the control interface blooming from the interface projectile at the place where it lands" with Steinicke in view of Schmalstieg because doing so would provide a robust method of positioning/repositioning and activating a control interface, that facilitates allowing the user to quickly position/reposition and activate the control interface where he decides, thereby providing convenience to a user by decreasing the amount of time it takes to reposition/activate objects in a virtual reality environment.
The examiner respectfully disagrees because sufficient explanation for motivation to combine the references is provided: for the benefit of fulfilling a need in the prior art for tools where the pad and pen are part of the virtual environment, where they do not obscure the virtual environment see Schmalstieg col. 4II. 4-6.
The appellant argues: The Applicant respectfully submits that completely different processing is required by Applicant’s deliberately causing display of the control interface blooming from the interface projectile at the place where the interface projectile lands, in contrast with Steinicke’s widget that must hit a target (e.g., another object) to have an effect as argued by the Office, would render Steinicke inoperative or unsuited for its intended purpose. “If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.” In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984) quoted by MPEP 2143.01(V). Here, the Office’s proposed modification of Steinicke removes at least the (i) requirement in which the user actively associates 2 objects (e.g., user must cause them to come in contact with each other) (See e.g., sec. 2.4), therefore it renders Steinicke inoperable or at least unsatisfactory for its intended purpose. Thus the rejection fails to make a prima facie case of obviousness, for at least this reason as well.
The examiner respectfully disagrees because deliberately causing display of the control interface blooming from the interface projectile at the place where the interface projectile lands, in contrast with Steinicke’s widget that must hit a target (e.g., another object) to have an effect as argued by the Office, would not render Steinicke inoperative or unsuited for its intended purpose, instead it simply would provide more functionality in a 3D virtual-environment and thereby provide convenience to the user.
The appellant argues: Contrary to the Office Action’s argument on page 9, were Steinicke to be modified to include “causing display of the control interface blooming from the interface projectile at the place where it lands”, a feature only present in the record from Applicant’s own application, such modification would necessarily change Steinicke’s principle of operation. Steinicke’s environment, the action results at the point of association (e.g., virtual contact between widget and target) caused by the user. Modification of Steinicke to instead bloom Applicant’s disclosed control interface means requires Steinicke to no longer be “finished” upon the contact. It must do further activities not now provided for in either its object-action nor action-object models before achieving its final result. Such modification would requires changing Steinicke’s principle of operation, from action complete on collision to receive some criteria via control interface (presumably Schmalsteig’s pen?) and then do some things (what?) and then the action (e.g., turn the wall blue) can be completed. “If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.” In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) quoted by MPEP 2143.01(VI).
The examiner respectfully disagrees because the combination of Steinicke, Schmalsteig and “causing display of the control interface blooming from the interface projectile at the place where it lands” would not change the principle of operation of the prior art invention being modified, instead it would provide an intuitive method of repositioning/activating a control interface, that facilitates allowing the user to quickly reposition/activate the control interface where he decides, thereby providing convenience to a user by decreasing the amount of time it takes to reposition/activate objects in a virtual reality environment.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612                           

/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                        
                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.